Citation Nr: 1014129	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-17 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hyperthyroidism.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to hyperthyroidism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2007 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Columbia, 
South Carolina.

The Veteran appeared at a Travel Board hearing in August 2008 
before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

The issue of entitlement to service connection for a 
psychiatric disorder, to include as secondary to 
hyperthyroidism, being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence of record supports the 
Veteran's contention that he has hyperthyroidism which is 
related to his active service.


CONCLUSION OF LAW

Hyperthyroidism was incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  In the decision below, the Board has 
granted the Veteran's claim for service connection for 
hyperthyroidism, and therefore the benefit sought on appeal 
has been granted in full.  Accordingly, regardless of whether 
the requirements of the VCAA have been met in this case, no 
harm or prejudice to the appellant has resulted.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).


The Veteran's service treatment records show at his December 
1965 entrance examination he weighed 132 pounds.  In February 
1967, a gynecomastia was noted.  It was removed in March 
1967.  At the Veteran's November 1967 separation examination, 
he weighed 140 pounds.  His heart was normal.  His blood 
pressure was 124/76, and his sitting pulse was 76.  At the 
separation examination, the Veteran denied any history of 
goiter, palpitations or pounding heart, recent gain or loss 
of weight, depression or excessive worry, or nervous trouble 
of any sort.  

A 1990 private treatment record shows that the Veteran was 
taking Synthroid.

The Veteran submitted his service connection claim for 
"thyroid" in August 2006.  See VA Form 21-4138.  

Duplicative statements, dated in August 2006 and May 2007, 
and supplied by the Veteran's VA treating physician, state 
the following:

There is a known association between 
hyperthyroidism and gynecomastia, as well as weight 
loss.  In my opinion there is a substantially 
greater than 50% chance that his hyperthyroidism 
would have developed in the service. 

Contrarily, the report of an October 2006 VA examination 
shows that the examiner concluded that there was no objective 
evidence to support a diagnosis of hyperthyroidism while in 
military service and that the Veteran's unilateral 
gynecomastia was most likely caused by or the result of 
intrinsic hormone levels.

As part of VA's duty to assist the 
Veteran, the Board in 2009 requested a 
specialist opinion from the Veterans 
Health Administration (VHA).  See 38 
C.F.R. § 20.901.  

The December 2009 VA endocrinologist's report noted that in 
reviewing the evidence of record there was very little 
objective data to establish the exact time course of the 
Veteran's thyroid disease.  The specialist added that the 
association between thyroid disease and gynecomastia was well 
known, but the nature of this association was unclear.  In 
response to the posed question number, the specialist stated 
that it was as least as likely as not that the Veteran's 
hyperthyroidism was related to his gynecomastia while in 
service.  The specialist also acknowledged agreement with the 
VA treating physician who opined in August 2006 and May 2007 
that there was a 50 percent probability that the 
hyperthyroidism could have developed during the Veteran's 
military service and could have been associated with his 
gynecomastia.  As to the VA examiner who opined in October 
2006 that there was no objective evidence of the presence of 
hyperthyroidism during the Veteran's military service, the 
specialist observed that the examiner in October 2006 did not 
provide any evidence of normal thyroid function tests during 
that period either.  

The opinion supplied as part of the above-discussed VHA 
opinion was based on a thorough review of the Veteran's 
medical history and complaints, and objective findings.  The 
opining specialist provided sufficient detail for the Board 
to make a decision in this case.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (affirming that a medical opinion is 
adequate if it provides sufficient detail so that the Board 
can perform a fully informed evaluation of the claim). 

In deciding this appeal, the Board must weigh the evidence 
and decide where to give credit and where to withhold the 
same and, in so doing, accept certain medical opinions over 
others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  
The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  Further, while the Board is not free to ignore the 
opinion of a treating physician, neither is it required to 
accord it substantial weight-or extra weight.  See generally 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).

Here, based on the complete review of the medical evidence on 
file, the Board notes that the positive opinions outweigh the 
negative opinions concerning whether or not the Veteran's 
claimed hyperthyroidism is related to his military service.  
The Board finds that the preponderance of the evidence 
supports the Veteran's claim for service connection for 
hyperthyroidism.  The claim is allowed.


ORDER

Entitlement to service connection for hyperthyroidism is 
granted.


REMAND

The Veteran claims that service connection is warranted for a 
psychiatric disorder as he suffered from depressive symptoms 
both in service and following his service discharge.  He also 
alternatively argues that his claimed psychiatric disorder 
was secondarily caused by his now service-connected 
hyperthyroidism.  

VA outpatient treatment records, dated in April 2006 and May 
2007, include diagnoses of hyperthyroidism and 
anxiety/depression.  

At his August 2008 hearing, the Veteran testified that he was 
currently in receipt of VA treatment for his depression.  
Review of the claims folder shows that the most recent VA 
outpatient medical records on file are dated in May 2007.  
Hence, medical records associated with VA treatment afforded 
the Veteran must be obtained.  38 U.S.C.A. § 5103.

The Veteran also testified that a VA medical professional, 
who he named (see page nine of transcript), had informed him 
that there "could very well" be a relationship between his 
claimed depression and his hyperthyroidism.  (See page eight 
of transcript.)  The Board parenthetically notes that this 
named VA physician is the same physician who supplied the 
above-discussed letters in August 2006 and May 2007.  
Treatment records, and letters, are on file from this VA 
physician, and review of both does not show that such an 
etiological opinion was supplied.  In any event, a request 
for a statement from this VA physician concerning the 
etiology of the Veteran's claimed depression should be made.  
See 38 U.S.C.A. § 5103A (b) (West 2002 & Supp. 2009)  

The VCAA also requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  As no such VA examination 
report is of record, namely an examination which includes an 
opinion as to the etiology of the Veteran's diagnosed 
depression, on remand, one must be conducted.

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him since May 2007 for his 
claimed depression.

The aid of the Veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  The RO should take appropriate steps 
to contact the VA physician who supplied 
the August 2006 and May 2007 letters.  
This physician should be asked to render 
an opinion concerning the etiology of the 
Veteran's claimed psychiatric disorder, 
currently shown to be diagnosed as 
anxiety/depression.  He should be 
specifically asked to opine as to whether 
it is at least as likely as not that the 
Veteran has a psychiatric disorder which 
was either caused or aggravated by his 
military service or was caused or 
aggravated by his service-connected 
hyperthyroidism.  

The physician should be informed that the 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it

If this sought after medical opinion can 
not be obtained, that fact should clearly 
be documented in the claims file, and the 
Veteran should be informed in writing.

3.  Following the completion of the 
development requested above, to the 
extent possible, the RO should arrange 
for the Veteran to be afforded a VA 
mental disorders examination to determine 
the etiology of any manifested 
psychiatric disorder, to include 
anxiety/depression.  

The examiner should review the entire 
claims folder, examine the appellant, and 
render medical opinions as to whether it 
is at least as likely as not (i.e., is 
there at least a 50 percent probability) 
as to the following:

A.  Is it at least as likely as not 
that any diagnosed psychiatric 
disorder, to include 
anxiety/depression, is caused or 
aggravated by his active military 
service?

B.  Is it at least as likely as not 
that any diagnosed psychiatric 
disorder, to include 
anxiety/depression, is caused or 
aggravated by the appellant's 
service-connected hyperthyroidism?

Note:  The term "at least as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

All indicated tests and studies should be 
accomplished.  The examination report 
should contain medical history and 
clinical findings, and a rationale for 
medical conclusions rendered.  If this 
matter cannot be medically determined 
without resort to mere conjecture, this 
should be commented upon in the report.

4.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

5.  After undertaking any other 
development deemed appropriate, 
readjudicate the issue on appeal - 
entitlement to service connection for a 
psychiatric disorder.  If the benefit is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


